Citation Nr: 1214188	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-47 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected (NSC) pension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the Veteran's claim of entitlement to non-service-connected pension.  The Veteran appealed this determination to the Board.

In August 2009 and March 2010, the Veteran testified before a Decision Review Officer and the undersigned, respectively, at the above RO.  Copies of the hearing transcripts are associated with the claims file. 

In a May 2011 decision, the Board, in part, denied the Veteran's claim of entitlement to non-service-connected pension.   The Veteran appealed the Board's May 2011 decision to deny his claim for NSC pension to the United States Court of Appeals for Veterans Claims (Court).  The Court issued a December 2011 Order vacating, in part, the May 2011 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Partial Remand.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board has determined that additional substantive development on the claim of entitlement to non-service-connection pension is warranted, as outlined in the indented paragraphs below.

The Veteran seeks entitlement to non-service-connected pension.  He maintains that he has difficulty obtaining and maintaining gainful employment as a result of his residuals of right vocal cord cancer, which he claims affects his ability to speak.  

Nonservice-connected pension benefits are payable to a veteran who served for 90 days or more during a period of war, which is not in dispute here, and who is permanently and totally disabled due to nonservice-connected disabilities that are not the result of his or her own willful misconduct.  38 U.S.C.A. § 1521 (West 2002).  If a veteran's combined disability is less than 100 percent, he or she must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4 (2011). 

The Court has provided an analytical framework for application in pension cases. See Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  The holdings in these cases are to the combined effect that VA has a duty to insure:  that an appropriate rating for each disability of record is assigned using the approach mandated by Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average person" and "unemployability" tests are both applied; and that if the benefit may not be awarded under the "average person" or "unemployability" tests, a determination must then be made whether there is entitlement to non service-connected disability pension on an extraschedular basis. 

The average person (or objective) test is rooted in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that total disability will be found to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, provided that the impairment is reasonably certain to continue throughout the life of the disabled person. 

The unemployability (or subjective) test arises from 38 U.S.C.A. § 1521(a) (West 2002) and 38 C.F.R. §§ 3.321(b)(2) (2011), and mandates that where it is shown that the appellant's disabilities meet the percentage requirements of 38 C.F.R. § 4.16, and it is shown that they are permanent in nature, a determination should be made whether such disabilities render him or her incapable of substantially gainful employment.  If so, the Veteran again meets the requirements of the law for the benefit at issue.  To meet the percentage requirements of 38 C.F.R. § 4.16, the Veteran must suffer from one disability ratable at 60 percent or more, or two or more disabilities where one of the disabilities is ratable at 40 percent or more, and the combined rating of all disabilities is 70 percent or more. 

If the Veteran does not meet either the "average person" or the "unemployability" tests, a determination is required as to whether the Veteran should be granted entitlement to nonservice-connected disability pension on an extraschedular basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), on the basis that he or she is unemployable by virtue of age, occupational background or other related factors. 

The Board awarded service connection for vocal cord cancer and denied entitlement to NSC pension in a May 2011 decision.  In denying the Veteran's claim of entitlement to NSC pension, the Board reasoned that because it had awarded service connection for right vocal cord cancer, any residual disability could not be considered in the Veteran's claim of entitlement to NSC pension.  (See May 2011 Board decision, page (pg.) 13)).  In a Joint Motion For Partial Remand, the parties argued that a remand was warranted because the Board had failed to consider the Veteran's service-connected vocal cord (larynx) carcinoma in determining whether he was entitled to NSC Pension.  (See December 2011 Joint Motion For Partial Remand, pages (pgs.) 2, 3, citing VA Adjudication Procedure Manual M21-1MR, Part V, Subpart ii, Chapter 1, Section A(1)(c)).  The Court issued a December 2011 Order vacating, in part, the May 2011 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Partial Remand.  

The Veteran has maintained that he has been unable to work since March 2008 because his residuals of his right vocal cord cancer have affected his ability to speak.  (See Veteran's letter to VA, received in May 2009).  On VA Form 21-526, received by the RO in September 2008, the Veteran indicated that he was self-employed in consultant sales from early April 2000.  He reported that he earned $28,000 a year.  He indicated that he had completed four (4) years of college.  During a March 2010 hearing before the undersigned, the Veteran testified that he had taken community college classes since September 2007 in order to obtain a pharmaceutical tech certification, but that he had stopped because he woke up one morning and had lost his voice.  He stated that when he was diagnosed with vocal cord cancer in 2008, he was working odd jobs, including part-time seasonal work at the post office.  He related that he had worked as a chemist in the 1990s, and since that time, he had performed landscaping and had assisted with construction as an assistant carpenter.  He testified that he had last worked in late 2007 at the post office.  The Veteran reported that he did not seek a pharmacy technician internship because it was too difficult for him to talk.  He indicated that his residuals of his vocal cord carcinoma (including hoarseness and pain) were far more limiting than his other disabilities, which included right ankle bone spurs and surgery to the right Achilles tendon, as well as a bad left knee.  (See March 2010 hearing transcript).  

The Board has carefully reviewed the Veteran's claim of entitlement to nonservice-connected pension benefits, but finds that the record is not sufficiently developed to ensure an informed decision.  The Veteran is service connected for residuals of right vocal cord cancer, which was evaluated as 100 percent schedularly disabling from September 11, 2008, and since June 1, 2009, has been evaluated as noncompensably disabling.  (See June 2011 rating action uploaded to the Veteran's Virtual VA file).   VA treatment records show that for a year prior to VA's receipt of his claim for NSC pension in September 2008, he received recent treatment for several other nonservice-connected disabilities, including but not limited to, Achilles insertional tendonitis of the right ankle, posterior calcaneal exotosis of the right foot and heel fissures of the right foot.  (See VA treatment records, dated in June and August 2009).  Since these nonservice-connected podiatric disabilities need to be examined and assigned disability ratings, the Board finds that an examination and opinion examining and discussing the Veteran's non-service-connected disabilities, as well as his service-connected residuals of right vocal cord cancer, is necessary in order to fully and fairly adjudicate the merits of the Veteran's claim of entitlement to NSC pension.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for appropriate VA examination to assess the severity and permanence of each of his nonservice-connected disabilities and service-connected residuals of vocal cord cancer and their impact on his ability to obtain and maintain substantially gainful employment.  The claims file must be made available to and reviewed by the examiner in conjunction with his or her examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner must provide an opinion on the combined effect of the Veteran's disabling conditions on his ability to obtain or maintain substantial gainful employment.  The examiner must render an opinion as to whether the Veteran is unemployable as a result of disability(ies) reasonably certain to continue throughout his life, and/or whether the Veteran has a permanent disability(ies) which would render it impossible for the average person to follow a substantially gainful occupation.  A complete rationale for any opinion expressed must be included in the examination report. 

If the examiner deems it necessary that the Veteran undergo any specialty examination, this should be scheduled.  He or she should consider the report of any specialty examination in formulating his or her opinions.

If the examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

3.  After the above has been completed, the RO must readjudicate the Veteran's claim, considering any disabilities.  In doing so, the RO (1) must rate each of the Veteran's nonservice-connected disabilities, including but not limited to, Achilles insertional tendonitis of the right ankle, posterior calcaneal exotosis of the right foot and heel fissures of the right foot [under the applicable schedular criteria]; and (2) determine whether a permanent and total rating is warranted under the "individual unemployability due to lifetime disabilities" or "average person" standards, and, (3) whether extraschedular consideration is warranted. 

If such action does not grant the benefit claimed, the RO must provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for a response.  The supplemental statement of the case must specifically consider the law concerning entitlement to permanent and total disability for pension purposes.  Thereafter, the case must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

